PER CURIAM:
John Kojo Shoetan, a native and citizen of Ghana, petitions for review of the Board of Immigration Appeals’ (“Board”) order affirming the immigration judge’s decision that he was without jurisdiction to consider the application for adjustment of status. We grant the petition for review and remand the case to the Board for further consideration in light of 71 Federal Register 27,585 (May 12, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION GRANTED AND REMANDED.